DETAILED ACTION
Application 16/484029, “CORE-SHELL-COMPOSITE PARTICLES FOR LITHIUM-ION BATTERIES”, is the national stage entry of a PCT application filed on 2/7/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 5/6/21.  

Claim Interpretation
The term “nonporous” as recited in the claims is interpreted in light of applicant’s specification.
The instant specification teaches: 
[0049] The shell is generally nonporous. The carbonization of the carbon precursors leads inevitably to the nonporous shell.
[0050] The pores of the shell are preferably <10 nm, particularly preferably ≤ 5 nm and most preferably ≤ 2 nm (method of determination: pore size distribution by the BJH method (gas adsorption) in accordance with DIN 66134). 
[0051] The shell preferably has a porosity of ≤ 2% and particularly preferably ≤ 1% (method for determining the total porosity: 1 minus [ratio of apparent density (determined by means of xylene pycnometry in accordance with DIN 51901) and skeletal density (determined by means of He pycnometry in accordance with DIN 66137-2)]).
while applicant’s claim 8 states that:
8. The core-shell composite particle of claim 1, wherein any pores present in the shell are < 10 nm, determined from the pore size distribution by the BJH method by means of gas adsorption in accordance with DIN 66134.

Accordingly, “nonporous” of claim 1 is not interpreted to exclude pores, but is instead interpreted to describe a structure which is nonporous relative to the porous core, which contains pores of greater than 50 nm in diameter.  In other words, any structure which does not contain pores larger than 10 nm in diameter is interpreted to be “nonporous” in the context of the claimed invention.   


Election/Restriction
Applicant's election with traverse of claims 1-8 and 10-15 in the reply filed on 5/6/21 is acknowledged.  
The traversal is on the ground(s) that Hwang fails to teach at least the following elements of the common technical feature of claim 1: i) a silicon particle size of 1.5 to 15 microns; and ii) less than 1% of conductive additives including graphite, carbon black, carbon nanotubes, fullerenes, and graphene.  Applicant argues that the failure of Hwang to teach these features is sufficient to establish the common technical feature as a special technical feature.
In response, as described in MPEP 1850 II, “the expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art… Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step”.  

Accordingly, these features are not sufficient to demonstrate difference with Hwang so as to establish novelty and/or inventive step.  Thus, the common technical feature, even taken as the entirety of claim 1 including argued elements i) and ii) is not found to amount to a special technical feature.  
The requirement is still deemed proper and is therefore made FINAL.

Claim 9 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/6/21.
The withdrawn claim(s) remain eligible for rejoinder at time of allowance.


Response to Arguments
Applicant's arguments filed on 5/6/21 have been fully considered.
Applicant presents the following argument, found to be persuasive.
Hwang discloses silicon particles less than 500 nm in size; whereas the claimed invention requires silicon particles of 1.5 to 15 microns in size d50.  In response, this argument has been found persuasive because although Huang teaches silicon particles of 100 to 500 nm diameter as a preferable range, Huang does not provide a broader teaching with sufficient specificity so as to render the claimed range obvious.  This deficiency is now addressed by the use of Kim (US 2014/0050983).

Applicant presents the following arguments which are not persuasive.
The pores of applicant’s invention are made by use of pore-formers, a different method than Hwang.  In response, claim 1 is drawn to product.  The argued differences in preferred method of manufacture do not patentably distinguish the invention of claim 1 from that of Hwang.
The amount of graphite and other conductive additives such as fullerenes, in total, is limited to less than 1% by weight in applicant’s claims, whereas the composite particles of Hwang include 55 to 85 % by weight of graphite.  In response, this argument is not found to be commensurate in scope with applicant’s invention, as claimed.  More specifically, claim 1 as worded requires that “the core of the core-shell composite particles contain ≤1% by weight of conductive additives selected from the group consisting of graphite, carbon black, carbon nanotubes, fullerenes and graphene”.  Applicant’s specification distinguishes between graphite as a conductive additive (published paragraph 
It is noted that Hwang also teaches the use of conductive material additive which may include graphite (paragraph [0045]) distinct from the graphite of the core (paragraph [0030]).
Thus, the scope of claim 1 as worded, allows for graphite to be an element of the core or shell of the claimed invention, but not further added as a conductive additive.  This interpretation is consistent with applicant’s specification.
There is no motivation to combine Gross with the other references because Gross is drawn to a current collector, not a composite particle.  The cast foam of Gross would not be contained within composite particles containing silicon, but instead would be a current collector placed next to composite particles.  In response, Gross is merely relied on to teach an alternative carbon based precursor which is carbonizable to provide a carbon matrix material.  The differences in use argued by applicant do not negate or otherwise discourage the proposed modification described in the art rejections.  Moreover, even if Gross utilizes the precursor material to form a current collector, the use of Gross as a teaching reference is not limited to the problem Gross attempts to solve.  To the 
Gross is non-analogous art because it is not directed to lithium ion batteries containing silicon composite core shell particles and does not address any problem solved by applicant.  In response, Gross is analogous art because it is in the battery art, particularly the lithium ion battery art, which is the art of applicant’s specification, instant claim 10, and the invention of Hwang.  Prior art is not limited to the problem which applicant endeavors to solve.  To the contrary, as described in MPEP 2141.01(a), a “reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem)”.
Regarding claim 6, the cavities of the instant invention have size selected to facilitate increase in silicon size, while the cavities in Hwang are dictated by ability of particles contained in slurry to enter the pores/cavities.  The function of the pores of Hwang are different from those of the instant pores and are thus not configured/optimized to achieve the same effect.  Applicant’s examples and comparative examples demonstrate the superior properties correlated to applicant’s invention as in claim 6.  In response, the cavities/pores of Hwang are also expected to accommodate the expansion of the negative electrode active material (paragraph [0034]).  The evidence contained in applicant’s examples 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2010/0285359), Kim (US 2014/0050983) and Yushin (US 2014/0057179).
Regarding claims 1, 8 and 10, Hwang teaches a core-shell composite particle (Figure 1), comprising: 
a core of a porous, carbon-based matrix (“carbon core including pores”, paragraph [0018]) containing silicon particles and pores (items 225; “metal nanoparticles dispersed inside the pores”, paragraph [0018]; “Si”, paragraph [0028]; “silicon nanoparticles”, paragraph [0073]), and

and wherein the core of the core-shell composite particles contain ≤1% by weight of conductive additives selected from the group consisting of graphite, carbon black, carbon nanotubes, fullerenes and graphene, based on the total weight of the core-shell composite particles (Figure 1 illustrates the composite particle as including only core 223, amorphous carbon 227, pores 229 and silicon particles 225 as described in paragraph [0018]; paragraph [0043-0045] further teaches the negative electrode may include “a conductive material” which is an additive to improve conductivity.  Since this material is optional, it may be omitted as in Figure 1).
As to claim 10, Hwang further teaches a lithium ion battery (Figure 2) comprising: a cathode (item 114), an anode (item 112), a separator (item 113), and an electrolyte (paragraph [0070]), wherein the anode is based on an anode material which comprises one or more core-shell composite particles of claim 1 (paragraphs [0011, 0018]).


Hwang does not expressly teach wherein the silicon particles have an average size d50 of 1.5 to 15 microns determined by means of static light scattering. 
Regarding particle size of silicon particles, Hwang paragraph [0025], with emphasis added, states, “The average particle diameter of the metal nanoparticles dispersed inside the pores is preferably not be greater than about 500 nm, and in consideration of processing may be from at least about 100 nm to about 500 nm. However, the metal nanoparticles may be used if their minimal average particle diameter is at least equal to or greater than 10 nm”.
Thus, Hwang is found to teach a preferred range of 100 to 500 nm, but more generally teaches that silicon particles may be used if their diameter is at least equal to or greater than 10 nm.
In the battery art, Kim teaches a negative electrode active material including silicon particles, wherein the silicon particles have average diameter of 0.3 to 5 microns, with this range being functional to suppress volume expansion and improve cycle-life (paragraph [0049]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the silicon particles of Hwang to have an average size d50 0.3 to 5 microns because this range represents a known range for silicon particles used in the art at the time of invention to provide a material having desirably suppressed volume expansion and improved cycle-life characteristics as taught by Kim.  This range overlaps the claimed range of 1.5 to 15 microns; therefore, a prima facie case of obviousness exists as described in MPEP 2144.05.
Moreover, even if the Kim disclosed 0.3 to 5 micron range lies outside the most preferable range of Hwang, 100 to 500 nm, the Kim disclosed range is nevertheless disclosed as a useable alternative range within the prior art, even if found to be a nonpreferred range.  As described in MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or 
As to the requirement that the particle size is “determined by means of static light scattering”, this is a non-required process limitation within this product claim.  

Hwang is silent as to the shell being a nonporous shell, or the shell including only pores smaller than 10 nm as in claim 8.   However, as described in MPEP 2112, a rejection under 35 USC 102/103 can be made when the prior art product seems to be identical to a claimed invention, but is silent as to an inherent characteristic.  In this case, Hwang appears to implicitly teach a nonporous shell and/or a shell having pores no greater than 10 nm at least because: i) Figure 1 suggests a nonporous shell having only pores which are significantly smaller than those of the core; and ii) Hwang teaches forming carbon precursors as a shell structure on the core particle and carbonizing to create the carbonized shell (paragraphs [0038-0040]).  Applicant’s specification at published paragraph [0047] suggests that carbonization of precursors to form a shell inevitably leads to a nonporous shell.  Accordingly, claim 1 is anticipated by Hwang.  
Alternatively, in the battery art, Yushin teaches a silicon/carbon composite material comprising a silicon/carbon core (paragraphs [0037, 0045-0046]) surrounded by a carbon based coating as a protective layer which is impermeable to electrolyte solvent (paragraph [0067]).
It would have been obvious to a person having ordinary skill in the art to form the shell of Hwang to be nonporous and/or to be absent of pores greater than 10 nm so that 


Regarding claim 2, the cited art remains as applied to claim 1.  Hwang does not expressly teach the matrix carbon is based on carbon obtained by carbonization of the listed precursors.  However, this limitation describes an intermediate product, not the final product.  Moreover, the “obtained by” language renders the claim a product-by-process claim which does not distinguish the claim unless the recited process step implies a specific structure (MPEP 2113).  In this case, no structure beyond that taught by Hwang is suggested by the “obtained by” language and the claim is unpatentable over the previously cited art.

Regarding claims 3 and 4, the cited art remains as applied to claim 1.  Hwang further teaches silicon particles being contained in the pores of the carbon based matrix (see Figure 1), but does not expressly teach the structure being created using the process described in claim 3.  However, these limitations are the process limitations of a product-by-process claim which does not distinguish the claim unless the recited process step implies a specific structure (MPEP 2113).  In this case, no structure beyond that taught by Hwang is suggested by the recited process steps and the claim is unpatentable over the previously cited art.

Regarding claim 5, the cited art remains as applied to claim 1.  Hwang does not expressly teach the pores having an average diameter of from 50 nm to 22 microns.  However, paragraph [0025] indicates nanoparticles have a diameter greater than 60 nm, while paragraph [0032] indicates an average particle diameter of 5 to 40 microns, such as 15 microns at paragraph [0076].  Taken together, these sections fairly teach, or at least suggest as obvious, the pores having a diameter within the 50 nm to 22 micron range since the pores must be large enough to contain the silicon particles.  
The requirement that the pore size is determined by scanning electron microscopy is a non-required process limitation within this product claim.

Regarding claim 6, the cited art remains as applied to claim 1.  Hwang further teaches silicon particles being contained in one or more pores of the matrix (Figure 1), but does not expressly teach wherein a ratio of the diameter of the pores of the matrix containing silicon particles to a diameter of the silicon particles is 1.1 to 3.
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was obvious over and not patentably distinct from the prior art device (MPEP 2144.04 IVA).  In this case, the recitation of relative dimensions in claim 6 does not appear to lead to or otherwise suggest a difference in performance of the claimed particles, compared to the composite particles as taught by the cited art.  

Regarding claim 7, the cited art remains as applied to claim 1.  Hwang further teaches the shell is obtainable by carbonization of one or more carbon precursors selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms (paragraphs [0038-0040]).


Claims 2 is/are under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2010/0285359), Kim (US 2014/0050983), Yushin (US 2014/0057179) and Gross (US 8962190).
Regarding claims 2, Hwang does not expressly teach wherein the matrix is based on carbon which is obtained by carbonization of one or more carbon precursors selected from the group consisting of resorcinol-formaldehyde resin, phenol-formaldehyde resin, lignin and polyacrylonitrile.
In the battery art, Gross teaches forming a carbon matrix using resorcinol formaldehyde for the benefit of producing an electrically conductive porous foam [matrix] which desirably retains capacity while minimizing cracking (c1:55-65; c11:19-24).
It would have been obvious to a person having ordinary skill in the art at the time of invention to base the matrix on carbon obtained by carbonization of precursors listed in claim 2 for the benefit of achieving a sturdy carbon matrix which provides desirable capacity and structural stability for the electrode formed therefrom as taught by Gross.

Claims 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2010/0285359), Kim (US 2014/0050983), and Yushin (US 2014/0057179) and Aoyama (JP 2003-007342).
Regarding claim 11, the cited art remains as applied to claim 10.  Claim 11 further requires that the anode material of the lithium ion battery, when fully charged, is only partially lithiated, which is not expressly taught by Hwang.
However, as described in MPEP 2114, the manner of operating a device does not differentiate the device from the prior art.  In this case, the “fully charged” state of the battery is a controllable operating parameter than can be set and selected as a manner of operating the device, such that the “fully charged” state leaves the anode only partially lithiated.*  
*In support of this assertion by the Office, consider applicant’s published paragraph [0095], emphasis added, which clarifies that a lithium ion battery can be “configured and/or are preferably operated in such a way that the material of the anode (anode material), in particular the core-shell composite particles, is only partially lithiated in the fully charged battery”.
Accordingly operating a battery such that ‘the anode material of the lithium ion battery, when fully charged, is only partially lithiated’ describes a manner of using the battery rather than a structural feature of the battery; therefore, this limitation does not patentably distinguish the claimed product from that of Hwang.
Alternatively, in the battery art, Aoyama teaches that a battery comprising a negative electrode active material including silicon which is lithiated by lithium ions 
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the lithium ion battery of Hwang such that the anode material of the lithium ion battery, when fully charged, is only partially lithiated for the benefit of avoiding undesirably large expansion of the active material as taught by Hwang.

Regarding claim 13, Hwang remains as applied to claim 11.  Hwang does not appear to teach wherein the anode in the fully charged lithium ion battery is charged with from 800 to 1500 mAh/g, based on the mass of the anode.
However, Aoyama teaches that the amount of lithiation in the fully charged state should be simultaneously made high for the benefit of providing high capacity and made low for the benefit of inhibiting undesirable expansion.  These competing factors make the degree of lithiation a result-effective variable which is obvious to optimize as described in MPEP 2144.05.   
It would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the degree of lithiation of the anode active material in the charged state for the benefit of balancing the competing factors as taught by Aoyama.  Moreover, the degree of lithiation is coupled to the capacity of the battery; therefore, optimization so as to yield a fully charged lithium ion battery having a charged capacity of 800 to 1500 mAh/g is also obvious as being the optimization of a known result-effective variable.

Regarding claims 14 and 15, Hwang remains as applied to claim 11.  Hwang does not appear to teach wherein i) the ratio of lithium atoms to silicon atoms in the fully charged anode material is ≤ 4.0, or ii) the capacity of the silicon of the anode material of the lithium ion battery is utilized to an extent of ≤ 80%, based on the maximum capacity of 4200 mAh per gram of silicon.
However, Aoyama teaches that a silicon-lithium system could be lithiated to values of x = 5 at paragraph [0005], but paragraph [0015] teaches lithiation only to values of x<4 [which is 80% of x=5] for the benefit of suppressing undesirable swelling.  Aoyama further teaches exemplary capacities of 2500 and 2000 mAh at paragraphs[0042] and [0064], respectively and other values lower than 80% of 4200 at Tables 1-5.  
It would have been obvious to a person having ordinary skill in the art at the time of invention to lithiate only to a Li:Si ratio of 4.0 or less and to utilize a battery capacity ≤ 80% of the 4200 mAh per gram maximum capacity of silicon, for the benefit of insuring that undesirable swelling associated with over lithiation is avoided as taught by Aoyama.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2010/0285359), Kim (US 2014/0050983), Yushin (US 2014/0057179), Aoyama (JP 2003-007342) and Hirowatari (US 2015/0303513).
Regarding claim 12, Hwang remains as applied to claim 11.  Hwang does not appear to teach wherein the ratio of the lithium capacity of the anode to the lithium capacity of the cathode is ≥ 1.15. 

It would have been obvious to a person having ordinary skill in the art at the time of invention to set the ratio of the lithium capacity of the anode to the lithium capacity of the cathode to ≥ 1.15 for the benefit of optimizing space, capacity and cycle durability of the battery as taught by Hirowatari.


Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Kim (US 2014/0050983) and Yushin (US 2014/0057179).
Regarding claims 1, 8 and 10, Liu teaches a core-shell composite particle (Figure 4), comprising: 
a core of a porous, carbon-based matrix (item 1 is a core without an external shell; paragraph [0040]) containing silicon particles (items 3, paragraph [0040]) and pores (items 2, paragraph [0040]).

Claim 1 further requires that the core contains less than or equal to 1 % of the conductive additives selected from the Markush group listed in claim 1.  The suggested range includes 0% of the Markush species; therefore the claimed limitation can be met by the listed species being absent from the core.  


Liu further teaches the average particle diameter of the silicon particles is 30 nm to 1 μm (paragraph [0013]), but does not appear to teach wherein the silicon particles have an average size d50 of 1.5 to 15 microns determined by means of static light scattering. 
In the battery art, Kim teaches a negative electrode active material including silicon particles, wherein the silicon particles have average diameter of 0.3 to 5 microns, with this range being functional to suppress volume expansion and improve cycle-life (paragraph [0049]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the silicon particles of Liu to have an average size d50 0.3 to 5 microns because this range represents a known range for silicon particles used in the art at the time of invention to provide a material having desirably suppressed volume expansion and improved cycle-life characteristics as taught by Kim.  This range overlaps the claimed range of 1.5 to 15 microns; therefore, a prima facie case of obviousness exists as described in MPEP 2144.05.

As to the requirement that the particle size is “determined by means of static light scattering”, this is a non-required process limitation within this product claim.  

Liu does not appear to teach an external nonporous shell disposed on the core composite particle, the shell being a nonporous shell obtainable by carbonization of one or more carbon precursors.
In the battery art, Yushin teaches a silicon/carbon composite material comprising a silicon/carbon core (paragraphs [0037, 0045-0046]) surrounded by a carbon based coating as a protective layer which is impermeable to electrolyte solvent (paragraph [0067]).  Yushin further teaches the shell obtained by carbonization of one or more carbon precursors (paragraph [0093, 0118]).
It would have been obvious to a person having ordinary skill in the art to form on a protective shell on the core particle of Liu, the shell absent of pores greater than 10 nm [as in claim 8] so that the shell may be functional as an electrolyte impermeable protective layer to protect the core as taught by Yushin.  



Regarding claim 2, the cited art remains as applied to claim 1.  Liu does not expressly teach the matrix carbon is based on carbon obtained by carbonization of the listed precursors.  However, this limitation describes an intermediate product, not the final product.  Moreover, the “obtained by” language renders the claim a product-by-process claim which does not distinguish the claim unless the recited process step implies a specific structure (MPEP 2113).  In this case, no structure beyond that taught by Liu is suggested by the “obtained by” language and the claim is unpatentable over the previously cited art.

Regarding claims 3 and 4, the cited art remains as applied to claim 1.  Liu teaches composite particles comprising silicon particles contained in the pores of a carbon based matrix (see Figure 4).  Claims 3-4 further include limitations drawn to the method of making the composite particles .  However, these limitations are the process limitations of a product-by-process claim which does not distinguish the claim unless the 
For completeness, it is noted that Liu appears to teach the structure made by the same or substantially the same method as that described in claims 3-4, such as including providing silicon particles, coating the silicon particles with an oxide of silicon as sacrificial material, coating the first coated particles with a carbon material precursor, and subsequently removing the sacrificial material and carbonizing the precursor so as to form the composite particles (see Liu paragraphs [0041-0051]).  

Regarding claims 5 and 6, the cited art remains as applied to claim 1.  Liu further teaches wherein a ratio of the volume of the pores of the matrix containing silicon particles to a volume of the silicon particles is ≥ 1.0 and ≤ 3 (paragraph [0015]).
Liu does not expressly teach the pores having an average diameter of from 50 nm to 22 microns.  However, taking the volume of the pores as one to three times the volume of the silicon particles (30 nm to 1 micron diameter for silicon particles as in Liu paragraph [0013]; or 300 nm to 5 microns as in Kim paragraph [0049]) suggests a range of size for the pores lying within or at least substantially overlapping the claimed range.  Accordingly, the claimed pore size range and diameter ratio is found to be prima facie obvious over the teachings of the cited art.
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, 

Regarding claim 7, the cited art remains as applied to claim 1.  As previously described, Yushin teaches a shell obtained by carbonization of a precursor to protect the composite particle.  Yushin further teaches the precursor generally as being a polymer (e.g. paragraph [0118]), but does not expressly teach the polymer being selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms.
However, Liu does teach carbon source precursor material being of a type selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms (e.g. “sucrose” at paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a material of a type selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms as the precursor of the shell layer since this type of material was known in the art at the time of invention as useful specifically as the precursor material for providing a carbon component within a composite active material.  

Regarding claim 10, the cited art remains as applied to claim 1.  Liu further teaches the composite particles as described in the rejection of claim 1 as a part of an 
Liu does not explicitly teach the battery further including each of a first electrode as a cathode, a second electrode as an anode, a membrane arranged between the two electrodes as a separator, and an electrolyte which contains lithium ions.
However, all of these components are conventional components of a lithium ion battery.  For example, Yushin teaches a lithium ion battery (Figure 25, paragraph [0123]) having a first electrode as a cathode (item 2503), a second electrode as an anode (item 2502), a membrane arranged between the two electrodes as a separator (item 2504), and an electrolyte which contains lithium ions and with which the two electrodes are impregnated (paragraph [0123]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to include these conventional lithium ion battery components in order to construct a battery using the negative electrode material expressly taught by Liu.


Claims 2 is/are under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Kim (US 2014/0050983), Yushin (US 2014/0057179) and Gross (US 8962190).
Regarding claims 2, Liu does not expressly teach wherein the matrix is based on carbon which is obtained by carbonization of one or more carbon precursors selected from the group consisting of resorcinol-formaldehyde resin, phenol-formaldehyde resin, lignin and polyacrylonitrile.

It would have been obvious to a person having ordinary skill in the art at the time of invention to base the matrix on carbon obtained by carbonization of precursors listed in claim 2 for the benefit of achieving a sturdy carbon matrix which provides desirable capacity and structural stability for the electrode formed therefrom as taught by Gross.

Claims 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Kim (US 2014/0050983), and Yushin (US 2014/0057179) and Aoyama (JP 2003-007342).
Regarding claim 11, the cited art remains as applied to claim 10.  Claim 11 further requires that the anode material of the lithium ion battery, when fully charged, is only partially lithiated, which is not expressly taught by Liu.
However, as described in MPEP 2114, the manner of operating a device does not differentiate the device from the prior art.  In this case, the “fully charged” state of the battery is a controllable operating parameter than can be set and selected as a manner of operating the device, such that the “fully charged” state leaves the anode only partially lithiated.*  
*In support of this assertion by the Office, consider applicant’s published paragraph [0095], emphasis added, which clarifies that a lithium ion battery can be “configured and/or are preferably operated in such a way that the material of the anode 
Accordingly operating a battery such that ‘the anode material of the lithium ion battery, when fully charged, is only partially lithiated’ describes a manner of using the battery rather than a structural feature of the battery; therefore, this limitation does not patentably distinguish the claimed product from that of Liu.
Alternatively, in the battery art, Aoyama teaches that a battery comprising a negative electrode active material including silicon which is lithiated by lithium ions during charging should be less than fully lithiated at full charge for the benefit of avoiding undesirably large expansion of the active material (paragraph [0015]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the lithium ion battery of Liu such that the anode material of the lithium ion battery, when fully charged, is only partially lithiated for the benefit of avoiding undesirably large expansion of the active material as taught by Liu.

Regarding claim 13, Liu remains as applied to claim 11.  Liu does not appear to teach wherein the anode in the fully charged lithium ion battery is charged with from 800 to 1500 mAh/g, based on the mass of the anode.
However, Aoyama teaches that the amount of lithiation in the fully charged state should be simultaneously made high for the benefit of providing high capacity and made low for the benefit of inhibiting undesirable expansion.  These competing factors make the degree of lithiation a result-effective variable which is obvious to optimize as described in MPEP 2144.05.   


Regarding claims 14 and 15, Liu remains as applied to claim 11.  Liu does not appear to teach wherein i) the ratio of lithium atoms to silicon atoms in the fully charged anode material is ≤ 4.0, or ii) the capacity of the silicon of the anode material of the lithium ion battery is utilized to an extent of ≤ 80%, based on the maximum capacity of 4200 mAh per gram of silicon.
However, Aoyama teaches that a silicon-lithium system could be lithiated to values of x = 5 at paragraph [0005], but paragraph [0015] teaches lithiation only to values of x<4 [which is 80% of x=5] for the benefit of suppressing undesirable swelling.  Aoyama further teaches exemplary capacities of 2500 and 2000 mAh at paragraphs[0042] and [0064], respectively and other values lower than 80% of 4200 at Tables 1-5.  
It would have been obvious to a person having ordinary skill in the art at the time of invention to lithiate only to a Li:Si ratio of 4.0 or less and to utilize a battery capacity ≤ 80% of the 4200 mAh per gram maximum capacity of silicon, for the benefit of insuring that undesirable swelling associated with over lithiation is avoided as taught by Aoyama.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Kim (US 2014/0050983), Yushin (US 2014/0057179), Aoyama (JP 2003-007342) and Hirowatari (US 2015/0303513).
Regarding claim 12, Liu remains as applied to claim 11.  Liu does not appear to teach wherein the ratio of the lithium capacity of the anode to the lithium capacity of the cathode is ≥ 1.15. 
In the battery art, Hirowatari teaches the ratio of the lithium capacity of the anode to the lithium capacity should preferably be between 2 and 6 for the benefit of optimizing space, capacity and cycle durability (paragraph [0038]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to set the ratio of the lithium capacity of the anode to the lithium capacity of the cathode to ≥ 1.15 for the benefit of optimizing space, capacity and cycle durability of the battery as taught by Hirowatari.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723